DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in Fig. 4 not mentioned in the description: 136 and 138.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in paragraph [0062] of the description: 188.  
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  Note the following informalities:
The structures represented by reference characters 114, 130 and 132 in the embodiment shown in Fig. 4 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Figs. 1-3.
The structure represented by reference character 100 
The structures represented by reference characters 100, 140, 154 and 156 in the embodiment shown in Fig. 8 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 7.
The structures represented by reference characters 100, 140, 154 and 156 in the embodiment shown in Fig. 9 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 8.
The structures represented by reference characters 100, 140, 154 and 156 in the embodiment shown in Fig. 10 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 9.
The structures represented by reference characters 100, 112, 114, 116, 118, 140, 154 and 156 in the embodiment shown in Fig. 11 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 10.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
2.	The disclosure is objected to because of the following informalities:
The phrase “Feet 126 and 128” in paragraph [0044] should be corrected because reference character 126 was previously used to denote a lateral edge of the spoke and reference character 128 was previously used to denote the main body portion of the spoke.
The term “element 114” in paragraph [0046] should be replaced with the term -- spoke 114 -- to be consistent with the remainder of the disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laskowitz (US 2017/0334245 A1) in view of Rhyne et al. (US 2004/0159385 A1; hereinafter “Rhyne”).
	Regarding claims 1 and 14, Laskowitz, in Fig. 1, discloses a non-pneumatic wheel defining axial, radial, and circumferential directions, the non-pneumatic wheel comprising: a cylindrically-shaped hub (“rim” described in paragraph [0025]) extending along the axial direction between opposing sides of the wheel (implicit from paragraph [0025]); a support structure (comprised of webs 1, 2 and 3; spoke members 4, 5, 7 and 8) positioned radially-outward of the cylindrically-shaped hub (Fig. 1), the support structure comprising a plurality of spokes (4, 5, 7 and 8) extending transversely over the hub between opposing sides of the wheel (paragraph [0028]), each spoke having at least a pair of edges (radially outer edge of radially outside spoke end 10 that intersects outer web member 1 and radially inner edge of radially inside spoke end 9 that intersects inner web 3) and a main body portion (portion of radially inside spoke end 9 that extends from the radially inner edge to middle web 2), wherein for each spoke at least one of the edges includes an edge guard portion at 10 having a lower Shore hardness than the main body portion (paragraph [0048] teaches the hardness of the spokes can be varied “to control deflection and to provide specific properties at specific locations”, “[f]or example, a high durometer material, e.g., 60 to 95 shore A durometer, may be used for the spoke inner ends and a slightly lower durometer material, e.g., 50-90 Shore A durometer, may be used for the spoke outer ends.”), and wherein the support structure comprises an inner interface ring 3 and an outer interface ring 1.

	Rhyne, however, teaches a non-pneumatic wheel that includes a compliant, load supporting annular shear band 110 positioned radially-outward of the hub 10 and concentric with the hub, wherein a support structure 150 is positioned radially-outward of the cylindrically-shaped hub and radially-inward of the annular shear band (Figs. 1 and 2).
	It would have been obvious to one having ordinary skill in the art to have modified the non-pneumatic wheel of Laskowitz by including includes a compliant, load supporting annular shear band positioned radially-outward of the hub and concentric with the hub so that its support structure is radially-inward of the annular shear band, such as taught by Rhyne, to provide predictable results for supporting the load on the tire while ensuring a more uniform ground contact pressure throughout the length of the contract area of the tire with the ground.
	Regarding claim 2, Laskowitz fails to expressly disclose both of the edges comprise an edge guard portion having a lower Shore hardness than the main body portion.
	Nonetheless, Laskowitz, in paragraph [0048], teaches the hardness of the spokes can be varied “to control deflection and to provide specific properties at specific locations”.
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have varied the hardness of the spokes so that both of the edges have an edge guard portion have a lower Shore hardness than the main body portion, based upon the intended use of the tire and materials of the tire to ensure that the tire is able to control deflection for a given load.
	Regarding claims 3 and 4, while Laskowitz teaches that the at least one edge portion can have a lower hardness (e.g., 50-90 Shore A durometer) than the main body portion (e.g., 60 to 95 Shore A durometer), Laskowitz fails to expressly disclose the claimed ranges.

	Regarding claim 13, it is noted that specific method (i.e., over-molded…by a two-step injection process”) for forming the at least one guard portion and main body portion of the spoke is not given full patentable weight in a product claim.  See MPEP 2113.  Nonetheless, it is noted that paragraph [0048] teaches the tire can be molded from different materials.

6.	Claims 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laskowitz in view of Rhyne, as applied to claim 1 above, and further in view of Gaylo et al. (WO 2017/087853 A1; hereinafter “Gaylo”).
	Laskowitz, as modified by Rhyne, fails to disclose the claimed static discharge element.
	Gaylo, however, teaches a non-pneumatic tire wherein the support structure 22 includes a static discharge element 30, wherein the static discharge element comprises a filament 48 constructed from a polymeric strand (paragraph [0024]) and a conductive carbon 52, wherein the polymeric strand is nylon monofilament (paragraph [0025]), and wherein the polymeric strand is suffused with the conductive carbon (paragraph [0024]), wherein the filament has an average electrical resistivity of 4 x 105 ohms per centimeter (paragraph [0028]), wherein the filament has an elongation at break of greater than 41 percent (paragraph [0028]), and wherein the static 
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the non-pneumatic wheel of Laskowitz, as modified by Rhyne, by having its at least one edge guard portion or support structure comprise the claimed static discharge element, such as taught by Gaylo, to provide predictable results for ensuring sufficient electrical conductivity between the vehicle and ground via the tires to ensure that static electricity is continuously discharged.

Allowable Subject Matter
7.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617